This is an appeal from an order granting a continuance in a land contract forfeiture *Page 371 
case in accordance with the provisions of Act No. 122, § 25a, Pub. Acts 1933. The trial court imposed certain conditions upon defendant, to which it raises many objections. We are urged to set aside the order as being an abuse of discretion. No particular advantage can be gained by a discussion of the facts and circumstances, nor of the conditions imposed by the court. We have so recently reviewed the general question of abuse of discretion in Hoskin-Morainville Paper Co. v. Rates Valve BagCorp., 268 Mich. 443, that we shall not repeat the citations or quotations.
We have carefully examined the record and briefs and while we might have imposed different conditions, we cannot agree that the order entered is an abuse of judicial discretion, or that an unprejudiced person can say there was no justification or excuse for the conditions imposed. Cooper v. Carr, 161 Mich. 405.
Plaintiffs do not appeal, so the question of whether or not a continuance should have been granted is not before us.
The order entered below is affirmed, with costs to appellees.
POTTER, C.J., and NELSON SHARPE, NORTH, FEAD, WIEST, BUTZEL, and EDWARD M. SHARPE, JJ., concurred. *Page 372